        Case 5:18-cv-00508-MHH Document 25 Filed 04/15/19 Page 1 of 3                      FILED
                                                                                  2019 Apr-15 PM 04:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

 RICHARD JONES,

 PLAINTIFF,
 V.                                      Civ. Act. No.: 5:18-cv-00508-MHH

 HYOSUNG USA, INC.,

 DEFENDANT.

                        NOTICE OF ATTORNEYS’ LIEN

      COMES NOW, the undersigned, and files this Notice of Attorneys’ Lien and

presents in support as follows:

      1.     Plaintiff’s counsel requests the Court allow Allen D. Arnold to claim

the sum of $9,600.00 as attorneys’ fees pursuant to contract and quantum merit for

representation of the above individual and repayment of the $400.00 in expenses

advanced as the filing fee to initiate this matter.

      2.     Attached hereto as Exhibit A is the attorney/client fee agreement

entered into between the Plaintiff and his counsel and signed and agreed to by

Plaintiff and his counsel setting forth the agreement to pay attorney’s fees in this

matter in the event of the withdrawal of counsel in his case.

      WHEREFORE, PREMISES CONSIDERED, the undersigned notifies the

Court to allow the undersigned to collect from the Plaintiff the payment of attorneys’
       Case 5:18-cv-00508-MHH Document 25 Filed 04/15/19 Page 2 of 3




fees pursuant to contract quantum merit and costs in the amount of $10,000.00.

      Dated:      April 15, 2019




                                             Allen D. Arnold

OF COUNSEL:

ALLEN D, ARNOLD, LLC
A Member of The Five Points Law Group, LLC
2151 Highland Avenue South, Ste. 205
Birmingham, AL 35205
T: (205) 252-1550
F: (205) 502-4476
allen@5pointslaw.com
        Case 5:18-cv-00508-MHH Document 25 Filed 04/15/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on April 15, 2019, I filed a copy of the foregoing with the
Clerk of this Court using the CM/ECF system of filing which will forward a copy to
counsel for the Defendant at the following address:

R. Scott Williams
Ingu Huang
Marcel Debruge


      I hereby certify that on April 15, 2019, I sent a copy of the foregoing via
motion via Certified Mail to the Plaintiff at the following address and emailed a
copy of the same:

Richard Jones
2109 Berwick Place SW
Decatur, AL 35603
plymouthsatellite66@gmail.com



                                              ______________________________
                                              Of Counsel
